UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
CARL S. LILLY,                            )
                                          )
             Plaintiff,                   )
                                          )
       v.                                 )                    Civil Action No. 09-2153 (PLF)
                                          )
MAJOR GENERAL ERROL R. SCHWARTZ,          )
 Commander, District of Columbia          )
 National Guard,                          )
                                          )
             Defendant.                   )
__________________________________________)


                                              ORDER

               For the reasons stated in an Opinion filed under seal, with a redacted version filed

on the public docket, and issued this same day, it is hereby

               ORDERED that defendant’s motion for summary judgment [8] is GRANTED and

judgment is entered for the defendant on all claims; it is

               FURTHER ORDERED that plaintiff’s motion for a declaratory judgment [16] is

DENIED and defendant’s motion to stay discovery [17] is DENIED as moot; and it is

               FURTHER ORDERED that the Clerk of this Court shall remove this case from

the docket of this Court. This is a final appealable order. See FED . R. APP . P. 4(a).

               SO ORDERED.

                                                       _/s/__________________________
                                                       PAUL L. FRIEDMAN
                                                       United States District Judge
DATE: May 21, 2010